

116 HR 4217 IH: State and Local Cybersecurity Improvement Act
U.S. House of Representatives
2019-08-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4217IN THE HOUSE OF REPRESENTATIVESAugust 30, 2019Mr. Katko (for himself and Ms. Slotkin) introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo amend the Homeland Security Act of 2002 to develop tools to help State and local governments
			 establish or improve cybersecurity, and for other purposes.
	
 1.Short titleThis Act may be cited as the State and Local Cybersecurity Improvement Act. 2.State cybersecurity grants (a)In generalSubtitle A of title XXII of the Homeland Security Act of 2002 (6 U.S.C. 651 et seq.) is amended by adding at the end the following new sections:
				
 2215.Cybersecurity resource guide development for State and local government officialsThe Secretary, acting through the Director, shall develop a resource guide for use by State, local, and Tribal officials, including law enforcement officers, to help such officials prepare for, protect against, respond to, recover from, and mitigate against cyber attacks.
					2216.State identification of high value assets
 (a)In generalThe Director shall establish a State and local government cybersecurity initiative to make grants to State and local governments to identify high value assets and critical system architecture in order to assess cybersecurity risks (as such term is defined in section 2209).
						(b)Application
 (1)In generalEach State and local government may apply for a grant under this section, and shall submit such information in support of an application relating thereto as the Director may require.
 (2)Minimum contents of applicationAn application under this subsection shall include the following: (A)A description of how the State or local government plans to allocate grant funds.
 (B)A budget showing how the State or local government intends to expend grant funds. (3)DurationGrants under this section shall be for one year, and a State or local government may not reapply until five years has elapsed from the previous award of such a grant.
 (c)Grant awardTo be eligible to receive a grant under this section, a State or local government shall agree to contribute, from State or local government appropriated funds, other State or local government revenue, or from private contributions received by the State or local government, not less than 20 percent of the amount of the grant.
 (d)Authorization of appropriationsThere is authorized to be appropriated $5,000,000 for each of fiscal years 2020 through 2024 and such sums as may be necessary for each fiscal year thereafter to carry out this section.
						2217.State cyber exercises grants
 (a)In generalThe Director shall establish a State and local government cybersecurity initiative to make grants to State and local governments to conduct tabletop and live training exercises to assess the capability of the State or local government to respond to a cyberattack.
						(b)Application
 (1)In generalEach State and local government may apply for a grant under this section, and shall submit such information in support of an application relating thereto as the Director may require.
 (2)Minimum contents of applicationAn application under this subsection shall include the following: (A)A description of how the State or local government plans to allocate grant funds.
 (B)A budget showing how the State or local government intends to expend grant funds. (3)DurationGrants under this section shall be for one year, and a State or local government may apply or reapply on an annual basis.
 (c)Grant awardTo be eligible to receive a grant under this section, a State or local government shall agree to contribute, from State or local government appropriated funds, other State or local government revenue, or from private contributions received by the State or local government, not less than 20 percent of the amount of the grant.
 (d)Authorization of appropriationsThere is authorized to be appropriated $5,000,000 for each of fiscal years 2020 through 2024 and such sums as may be necessary for each fiscal year thereafter to carry out this section.
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 2214 the following new items:
				
					
						Sec. 2215. Cybersecurity resource guide development for State and local government officials.
						Sec. 2216. State identification of high value assets.
						Sec. 2217. State cyber exercises grants..
			